              Case 20-10801-elf         Doc 50-3 Filed 04/27/21 Entered 04/27/21 10:05:01                    Desc
                                             Cert of Service Page 1 of 1

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                IN RE:                              :
                    Richard G. Novotny              :      Chapter 13
                    Beverly J. Novotny              :      Case No. 20-10801-ELF
                    Debtor(s)                       :
____________________________________________________________________________________________

                                              CERTIFICATE OF SERVICE


         I hereby certify that on the date indicated below a true and correct copy of the Supplemental Application for
Compensation and notice was served by electronic delivery or Regular US Mail to the Debtor, the Trustee, all secured, priority
and affected creditors per the address provided on their Proof of Claims or, if no Proof of Claim has been filed, the address
listed on the Credit Report.



Dated: April 27, 2021
                                                          /s/ Brad J. Sadek, Esquire
                                                          Brad J. Sadek, Esquire
                                                          Sadek and Cooper
                                                          1315 Walnut Street
                                                          Suite 502
                                                          Philadelphia, PA 19107
                                                          Phone: 215-545-0008
                                                          brad@sadeklaw.com
